Citation Nr: 1808212	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  05-39 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as due to service-connected residuals of a right ankle injury.

2.  Entitlement to service connection for left foot numbness, to include as due to service-connected disability. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for arthritis of the knees and ankles, to include as due to service-connected residuals of a right ankle injury.

5.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle injury.

6.  Entitlement to service connection for an acquired psychiatric disorder. 

7.  Entitlement to rating in excess of 10 percent for pes planus of the right foot prior to June 18, 2014, and in excess of 20 percent from that date.  

8.  Entitlement to service connection for migraine headaches. 

9.  Entitlement to service connection for a cervical spine disorder, to include as due to service-connected residuals of a right ankle injury.

10.  Entitlement to service connection for bilateral hearing loss. 

11.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney 

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to March 1964.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, the Board remanded issues 1 thru 5 as listed on the Title Page.  Testimony with respect to these issues was presented at a March 2011 hearing before the Veterans Law Judge signing this document,  who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C. § 7107(c) (2012).  A transcript from this hearing is of record.  

While the claims remanded in September 2012 were undergoing development, the remaining issues listed on the Title Page were perfected by receipt of a timely substantive appeal in September 2016 with respect to these issues following three statements of the case issued in August 2016.  

The record reflects denials of service connection for bilateral hearing loss and tinnitus by a September 2005 rating decision.  As a timely appeal was not perfected with respect to this decision, it is final and requires the submission of new and material evidence to be reopened.  38 U.S.C. §§ 5108, 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).  Following review of the evidence and contentions-the credibility of which must be presumed true for the purpose of determining whether new and material evidence has been received to reopen a claim as set forth in Justus v. Principi, 3 Vet. App. 510, 513 (1992)-received since this final decision, and based on the low threshold for making such a determination, the undersigned finds that new and material evidence has been received to reopen the claims for service connection for bilateral hearing loss and tinnitus, and these claims have been listed as such on the Title Page.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The adjudication of the claims for service connection for a low back disability, hypertension, and arthritis of the knees and right ankle is set forth in the decision below.  The remaining claims on appeal addressed in the REMAND portion of the decision below require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDINGS OF FACT

1.  There are positive and negative medical opinions as to whether a low back disability and arthritis of the knees and right ankle are etiology linked to service connected right ankle disability that are of approximate equal probative value.   

2.  Arthritis of the left ankle is not shown at any time proximate to or during 
the appeal period. 

3.  The preponderance of the evidence is against a conclusion that hypertension is etiologically related to service; hypertension was not shown to a compensable degree within one year of separation from service.  

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a low back disability and arthritis of the knees and right ankle as secondary to service connected right ankle disability are met.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

2.  The criteria for service connection for left ankle arthritis, to include as secondary to service connected right ankle disability, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017) 

3.  The criteria for service connection for hypertension are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017) 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

Neither the Veteran nor his attorney have raised any issues with respect to the duty to notify or duty to assist with respect to the matters adjudicated herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  
When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis and cardiovascular disorders to include hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as arthritis and cardiovascular disorders.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310(a) was revised to incorporate the analysis by the Court in Allen.  The revised 38 C.F.R. § 3.310(a)  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

A. Low Back Disability/Arthritis of the Knees and Ankles 

The Veteran asserts that due an altered gait pattern caused by the service-connected right ankle disability, he developed a low back disability and arthritis of the ankles and knees.  Supporting this assertion is an April 2016 statement from a private physician-after expressing his disagreement with the conclusion following a November 2003 VA fee basis examination that the Veteran's severe degenerative joint disease of the lumbosacral spine and significant bilateral degenerative joint disease of the knees demonstrated at that time were not secondary to the Veteran's right ankle disability because this disability did not result in gait instability-as follows: 

Based on evidence within the Veteran's claims file, my interview with the Veteran, and medical research[,] it is my opinion [that] the [V]eteran[']s lumbar degenerative disc disease and bilateral degenerative joint disease of [the] knees are as likely as not permanently aggravated by the antalgic gait caused by his service connected right ankle injury and pes planus.  

As support for the above determination, the clinician noted that there were "several records" describing an antalgic gait due to the Veteran's service connected right ankle disability, to include a June 2003 statement by a friend of the Veteran indicating that the Veteran dragged his right foot when it was fatigued, a July 2008 examination of the right ankle noting that the Veteran had an antalgic gait with a limp to the right side, and an April 2015 examination that noted that the Veteran walked with a limp and had a gait imbalance [the existence of this evidence has been verified by the undersigned's review of the record].  The clinician also noted that his interview with the Veteran in connection with making his report revealed him confirming that he had an altered gait due to problems with his service-connected foot and ankle disabilities.  He also explained that medical research indicated that in shifting the body's center of gravity toward the affected leg due to an altered gait, there was an increase in the force transmitted across the lumbar discs, facet joints, hip, knees, and ankles due to the mechanical leverage, which caused or aggravated degeneration. 

While a July 2016 VA examination also resulted in a negative opinion as to the relationship between a low back disability and arthritis of the knees and service or service connected right ankle disability, this examination did result in a conclusion that the arthritis in the right ankle shown at this examination was a "progression" of the Veteran's service connected right ankle disability.  

Unless the preponderance of the evidence is against the claim, it cannot be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  In short therefore, as the undersigned finds that the probative weight of the April 2016 opinion with respect to the back and the arthritis of the knees and the July 2016 VA opinion with respect to arthritis of the right ankle is in relative balance with the negative opinions with regard to such disabilities, service connection for a low back disability and arthritis of the knees and right ankle as secondary to the service connected right ankle disability is warranted.  Id.  

As arthritis of the left ankle is not shown at any time proximate to or during the appeal period, the criteria for service connection for such are not met.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) (there must be current disability for a grant of service connection).  See also McClain v. Nicholson, 21 Vet. App. 319, 321   (2007); (holding that the requirement of a current disability is satisfied when the claimant has a disability at any time during the pendency of the claim, even if the disability at issue resolves prior to adjudication of the claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

B. Hypertension

The service treatment reports-to include the March 1964 separation examination, at which time blood pressure was recorded at 116/70-do not reflect any evidence of hypertension.  After service, the Veteran's original application for service connection submitted in May 1972 did not reference hypertension.  Hypertension was not shown or referenced by the Veteran at a June 1972 VA examination, and blood pressure was recorded at that time to 130/80.  

Evidence of record reveals that hypertension was ultimately diagnosed many years after separation from service in the mid to late 1990s, at which time the Veteran was placed on antihypertensive medication.  See eg. August 12, 1997, VA treatment record.  The Veteran did not file a claim for service connection until April 2003, at that time asserting that he developed hypertension due to the stress of being away from his family for long periods of time during active duty and being responsible for the maintenance of his commanding officer's plane.  
 
A VA examination conducted to address the claim for service connection for hypertension in July 2016 resulted in the conclusion that it was less likely than not that the Veteran's hypertension was related to service or any incident of service.  As a rationale for the opinion, the examiner noted that the type of hypertension the Veteran has, essential hypertension, has no identifiable cause, and that this form of hypertension develops gradually over many years, with patients being at a greater risk for such in early middle age. 

There is no positive medical opinion or evidence to contradict the above opinion, and the Board finds it to be definitive as to the matter of whether the Veteran's hypertension is etiologically related to service as it is documented to have been based on the Veteran's electronic medical record and is supported by adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In making this determination, the Board has considered the Veteran's contentions and testimony asserting that he has hypertension as result of the stresses of service he identified, but as a layperson, he is not competent to make such an assertion.  Woehlaert, Jandreau, supra.  

Aside from the lack of competency of the Veteran's assertions relating hypertension to service, the Board finds such assertions to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  As set forth above, the Veteran made no reference to hypertension in his initial application for service connection filed in May 1972.  Such silence in applying for benefits, when the Veteran is otherwise affirmatively speaking, does not support a finding of continuous problems with hypertension beginning in service.  Also weighing against the credibility of the lay assertions is the fact that it was well over twenty years after service that hypertension was clinically shown and that the Veteran filed a claim for service connection for hypertension.  See Mense v. Derwinski, 1 Vet. App. 354, 356(1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As a final matter, because hypertension was not shown within one year of service, presumptive service connection for hypertension on the basis of chronic disease, to include by way of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

In sum, the Board finds that the preponderance of the credible evidence is against the Veteran's claim for service connection for hypertension.  As such, this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for a low back disability as secondary to service connected right ankle disability is granted. 

Service connection for arthritis of the knees as secondary to service connected right ankle disability is granted.

Service connection for arthritis of the right ankle as secondary to service connected right ankle disability is granted.

Service connection for left ankle arthritis, to include as secondary to service connected right ankle disability, is denied. 

Service connection for hypertension is denied.   
 
REMAND

First with respect to the claim for service connection for left foot numbness, to include as due to service-connected disability, while a November 2003 VA basis examination found that the Veteran did not have a foot disability that was etiologically related to the service-connected right ankle disability, as indicated above, this was based on a determination that there was not at that time an altered gait pattern caused by the service-connected right ankle disorder, and subsequent evidence has demonstrated that the Veteran's gait has been altered by service connected right ankle disability.  

In addition, although a July 2016 VA examination resulted in the conclusion that it was less likely as not that left foot numbness was due to service or service connected right ankle disability, the rationale for such-that the Veteran's left foot numbness was the product of a "sudden onset of bilateral lower extremity weakness without numbness later diagnosed as demyelinating sensorimotor polyneuropathy or Guillain-Barre Syndrome"-raises the question of whether the "demyelinating sensorimotor polyneuropathy" in the left foot described at the July 2016 VA examination is etiologically related to the lumbar spine disorder for which service connection was granted above.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) and Roberson v. Principi, 251 F.3d 1378, 1384 (standing for the proposition that the Board is required to consider all theories of entitlement to service connection).  As such, the AOJ will be directed below to afford the Veteran a VA examination that includes an opinion as to whether any numbness in the left foot is the result of peripheral neuropathy caused or aggravated by service connected disability, to include that in the lumbar spine.  Barr, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

With respect to the claim for service connection for a cervical spine disorder, a current cervical spine disorder is shown.  See eg. February 6, 2016, CT scan of the cervical spine demonstrating degenerative changes of the cervical spine, most prominent at C5-C6.  As such, and given the medical evidence of record discussed in the decision above linking disability of the spine to the service connected right ankle disability, the appeal with respect to this matter has been expanded to include secondary service connection.  Szemraj, supra.  The medical record also indicates the need for a VA examination addressing the claim for service connection for a cervical spine disorder that includes an opinion as to whether a cervical spine disorder is etiologically related to service or service connected disability in order to fulfill the duty to assist.  38 U.S.C. § 5103A(d) (2012); C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the clams for service connection for headaches and a psychiatric disability, the post-service clinical record is positive for headaches (see eg., August 7 and 21, 2002, private treatment record) and a variously diagnosed psychiatric disorder, to include anxiety for which the Veteran is prescribed medication (see eg., June 19, 2002 private treatment record) and major depressive disorder (see eg., September 11, 2012, VA psychiatry note).  The Veteran is competent to report that he has suffered from headaches and psychiatric problems from serve to the present time.  See Barr, Charles, supra.  As such, the undersigned finds that VA examinations to address the claims for service connection for headaches and a psychiatric disability are necessary to fulfill the duty to assist with respect to these claims.  38 U.S.C. § 5103A(d) (2012); C.F.R. § 3.159(c)(4) (2017); McLendon, supra. 

Turning to the claims for service connection for bilateral hearing loss and tinnitus, while a July 2016 VA examination addressing these claims demonstrated bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 (2017) and tinnitus, the examiner stated that she could not render an opinion as to whether these conditions were related to service without resorting to speculation because "[f]requency specific data [from service]" is not of record.  This fact notwithstanding, the Veteran is competent to report suffering from hearing loss and tinnitus from service to the present time, with the Court specifically finding that tinnitus is a lay observable condition.  Charles, supra.  Therefore, the undersigned finds that a VA examination that includes an opinion as to whether hearing loss or tinnitus are etiologically related to service-that reflects consideration of the lay assertions of problems with hearing loss from service to the present time and is not based solely on the silent STRs for these conditions-is necessary to fulfill the duty to assist.  Barr, supra; Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In light of the Veteran's reference to in-service duties in aircraft maintenance and possible in-service acoustic trauma coincident with working in the proximity of airplanes, the AOJ will also be directed to obtain the Veteran's DD Form 214 and service personnel records to corroborate such duties.  

Finally with respect to the claims for increased ratings on appeal, the Veteran has not been afforded a VA examination with respect to the right ankle that is compliant with Correia v. McDonald, 28 Vet. App 158 (2016).  In Correia, the Court held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 
38 C.F.R. § 4.59 (2017).  In this regard, the final sentence of 38 C.F.R. § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, the AOJ will be requested to afford the Veteran a VA examination of the right ankle that contains the range of motion finding required by Correia.  Barr, supra.  

The claims for increased ratings for the service connected right ankle disability and pes planus of the right foot also require examination findings that comply with another recent Court decision, Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court noted that VA's Clinician's Guide specifically advises examiners to try to procure information necessary to render an opinion regarding flares from Veterans.  Id.  The Court found that the examination in question was inadequate because the examiner, although acknowledging that the Appellant was not then suffering from a flare of any of his conditions, failed to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  Id.  Therefore, on remand, the VA clinician who conducts the VA examination of the right ankle will be requested to provide the information with regard to the functional impairment caused by any flare-ups of the service connected right ankle disability and pes planus of the right foot that is required by the holding in Sharp. Barr, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's DD Form 214 or equivalent and his service personnel records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records he may have in his possession, as provided in 38 U.S.C. § 5103A(b)(2) (2012) and 38 C.F.R. § 3.159(e) (2017).

2.  Arrange for VA examinations to address the claims for service connection for left foot numbness, an acquired psychiatric disorder, migraine headaches, a cervical spine disorder, bilateral hearing loss, and tinnitus.  The electronic record must be available for review by each the examiner.  Based on a review of the record and examination of the Veteran, the appropriate examiner should provide opinions as to whether it is as likely as not (a 50% or higher degree of probability) that:

(1) Left foot numbness, an acquired psychiatric disorder, migraine headaches, a cervical spine disorder, bilateral hearing loss, or tinnitus are causally related to service.  The rationale for any negative opinion in this regard should not be based solely on the lack of sufficient in-service clinical evidence and must include consideration of all competent lay assertions of continuity of symptomatology from service to the present time.

(2) Left foot numbness or a cervical spine disorder are etiologically related to service connected disability, to include by way of aggravation.   

3.  Arrange for a VA examination to determine the nature, severity, and extent of the current pathology associated with the service-connected right ankle disability and pes planus of the right foot.  The electronic record should be made available to each examiner.  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing in the both ankles should be accomplished.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe the functional limitations resulting from the service connected service connected right ankle disability and pes planus of the right foot, to include during flare-ups.  If flare-ups are not shown during the examination, the examiner should conduct efforts to obtain adequate information regarding the impairment resulting from flare-ups by alternative means, to include statements as to any such impairment by the Veteran himself.  

4.  After completion of the above and any other warranted development, the AOJ should re-adjudicate the claims that have been remanded.  If a benefit sought on appeal remains denied, the AOJ shall issue an appropriate supplemental statement of the case.  After the Veteran and his attorney are given opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


